Case 1:19-cv-05997-VEC Document 49-14 Filed 10/23/20 Page 1 of 2




      EXHIBIT 14
                 Case 1:19-cv-05997-VEC Document 49-14 Filed 10/23/20 Page 2 of 2




Attorneys at Law


David W. Garland
t 212.351.4708
f 212.878.8600
DGarland@ebglaw.com

                                                                              August 3, 2020

    Via E-mail (benjamin@ottingerlaw.com)
    Benjamin D. Weisenberg, Esq.
    The Ottinger Firm
    401 Park Avenue South
    New York, NY 10016

                Re:       Michael Rockman v. USI Insurance Services LLC
                          Civil Action No. 19-CV-05997 (VEC)

    Dear Mr. Weisenberg:

           Following up on my prior correspondence dated July 17, 2020, below please find certain
    information relating to the other members of the L3 team:

          1. Tom Kelly: As of October 5, 2018, the date on which USI terminated Plaintiff’s
             employment, Mr. Kelly was 59 years old. Mr. Kelly is currently an employee of USI.

          2. Joanna Mohindra: As of October 5, 2018, the date on which USI terminated Plaintiff’s
             employment, Ms. Mohindra was 39 years old. Ms. Mohindra resigned from USI on
             December 7, 2018.

          3. Paula Lora: As of October 5, 2018, the date on which USI terminated Plaintiff’s
             employment, Ms. Lora was 44 years old. Ms. Lora is currently an employee of USI.

                                                                              Very truly yours,

                                                                              /s/ David W. Garland

                                                                              David W. Garland

    cc:         Finn Dusenbery, Esq. (via e-mail)
                Carrie E. Anderer, Esq (via e-mail)




                Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com

Firm:51068183
